DLD-277                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-2988
                                     ___________

                                  JEAN COULTER,
                                            Appellant

                                           v.

      ALLEGHENY COUNTY BAR ASSOCIATION; JAMES E. MAHOOD;
      WILDER & MAHOOD; MELAINE S. ROTHEY; CHARLES J. AVALLI;
          LOUIS C. LONG; PENNSYLVANIA BAR ASSOCIATION;
                 THOMAS DOERR; ROBERT COLVILLE
                ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                               (D.C. Civil No. 12-00641)
                     District Judge: Honorable Gary L. Lancaster
                     ____________________________________

 Submitted for Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P.
                                       10.6
                                September 7, 2012
             Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                         (Opinion filed: September 13, 2012)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Jean Coulter appeals from two orders of the United States District Court for the

Western District of Pennsylvania, including the order dismissing her complaint. We will
affirm.

          Because the report and recommendation by the Magistrate Judge contains a

summary of the proceedings, our description will be brief. In May 2012, Coulter began a

civil rights action in District Court against an attorney, his law firm, the Allegheny

County Bar Association (ACBA), three individual members of the ACBA Special Fee

Determination Committee, and the Pennsylvania Bar Association. In her complaint,

pleaded pursuant to 42 U.S.C. § 1983, Coulter described a fee dispute between the

attorney and her and complained about the manner in which that dispute was handled by

the ACBA and its Special Fee Determination Committee. Two days after the filing of the

complaint, the Magistrate Judge issued a report in which he recommended that the

complaint be dismissed sua sponte. The Magistrate Judge concluded that Coulter did not

plead sufficient facts to suggest that the defendants had acted “under color of state law”

as necessary to sustain a claim under 42 U.S.C. § 1983. The Magistrate Judge then found

that, to the extent Coulter characterized the ACBA Special Fee Determination Committee

as a court and its decision as having been affirmed by the Court of Common Pleas, the

District Court lacked jurisdiction under the Rooker-Feldman doctrine. See Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983).

          One week later, Coulter filed objections to the report and recommendation as well

as a motion for recusal, to change venue, and for special relief. She also filed an

amended complaint adding two state court judges as defendants. The Magistrate Judge
                                              2
then issued a supplemental report in which he recommended that the amended complaint

be dismissed for lack of subject matter jurisdiction on the ground that it still challenged a

decision of a state court and thus was barred by the Rooker-Feldman doctrine. The

Magistrate Judge also noted that Coulter herself recognized that the two judicial

defendants may be immune from suit. Coulter filed objections to the supplemental report

and recommendation and renewed her motion for recusal, to change venue and for special

relief, which the Magistrate Judge denied. By order entered June 14, 2012, the District

Court adopted the supplemental report and recommendation of the Magistrate Judge and

dismissed the amended complaint. The District Court later dismissed Coulter’s appeal of

the Magistrate Judge’s decision denying her motion for recusal, to change venue, and for

special relief.

       Coulter appeals. Our Clerk advised her that her appeal was subject to summary

action under Third Cir. LAR 27.4 and I.O.P. 10.6, and Coulter has submitted argument in

support of her appeal.

       We have jurisdiction over final orders of the District Court under 28 U.S.C. §

1291. “Our standard of review of the District Court’s dismissal under Rule 12(b)(6) is

plenary.” Atkinson v. LaFayette College, 460 F.3d 447, 451 (3d Cir. 2006). In

reviewing the District Court’s judgment we “accept all factual allegations as true,

construe the complaint in the light most favorable to the plaintiff, and determine whether,

under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”

Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v.
                                              3
Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). We summarily affirm an

order of the District Court “when ‘no substantial question’ is presented by the appeal.”

United States v. Baptiste, 223 F.3d 188, 190 n.3 (3d Cir. 2000) (per curiam) (citation

omitted).

       A claim for a violation of civil rights under 42 U.S.C. § 1983 can be sustained

only if a defendant has deprived a plaintiff of a federal constitutional or statutory right

while acting under color of state law. See Kaucher v. County of Bucks, 455 F.3d 418,

423 (3d Cir. 2006). As the report and recommendation explained, none of the defendants

named in the original complaint is a state actor. In her submissions on appeal, Coulter

claims that the defendants acted under color of state law by conspiring with the state

court judges. To allege such a conspiracy, the complaint must specifically present facts

tending to show agreement and concerted action to deprive the plaintiff of his or her

rights. The bare allegation of an agreement is insufficient. Cf. Abbott v. Latshaw, 164
F.3d 141, 148 (3d Cir. 1998) (finding § 1983 claim in complaint contained sufficient

allegations of concerted action to withstand motion to dismiss); see also Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“Factual allegations must be enough to

raise a right to relief above the speculative level . . . .”).

       We conclude that there is no set of facts from which we can infer any

understanding between the state court judges and the other defendants to deprive Coulter

of her constitutional rights. Coulter refers to “improper connections” and a

“conspiratorial relationship” among the “co-conspirators”; however, she pleads only
                                                 4
vague inferences and allegations. Bare assertions of joint action or a conspiracy are not

sufficient to survive dismissal at the pleading stage. See Twombly, 550 U.S. at 556. In

sum, as nothing in the complaint demonstrates the existence of any concerted effort

between the state court judges and the other defendants, we agree with the Magistrate

Judge’s determination that Coulter failed to demonstrate that the non-judicial defendants

acted under color of state law. Of course, the two judges, if sued directly for their own

actions, are absolutely immune from civil suits for money damages arising from their

judicial acts. See Mireles v. Waco, 502 U.S. 9, 9 (1991); Stump v. Sparkman, 435 U.S.
349, 355-57 (1978). It was thus appropriate for the District Court to dismiss Coulter’s

complaint. 1

       Coulter also appeals the District Court’s order affirming the denial of her motion

for recusal, to change venue, and for special relief. Coulter complains that the Magistrate

Judge and District Judge exhibited bias, which required their recusal, and that the

procedures of the District Court sanction bias against pro se civil rights plaintiffs such

that the action should have been transferred to another venue. “We have repeatedly

stated that a party’s displeasure with legal rulings does not form an adequate basis for

recusal.” Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir.

2000) (citations omitted). We find no evidence of bias in the findings or actions of either

federal judge that might warrant recusal here; thus, we find no abuse of discretion in the


       1
      We need not address the District Court’s ruling with respect to the Rooker-
Feldman doctrine because we are affirming on other grounds.
                                              5
denial of the motion.

       For these reasons, we will affirm the District Court’s orders. See 3d Cir. L.A.R.

27.4; I.O.P. 10.6.




                                            6